Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 1 of 19 Page ID
                                  #:1360




                                                               Exhibit 2
   Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 2 of 19 Page ID
                                     #:1361
                                              Sobel, Carol 7/2/2019
                                             For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




                                                              Class Settlement. (“MFACS,” Dkt. No. 90.) On November 7,
                  2019 WL 1109683                             2018, Plaintiffs moved for attorneys' fees and costs. (“MAF,”
    Only the Westlaw citation is currently available.         Dkt. No 86.) These matters are unopposed. The Court held a
     United States District Court, C.D. California.           hearing on these matters on February 11, 2019. Upon
                                                              consideration of the papers filed in support of these motions,
                                                              as well as oral arguments presented by the parties, the Court
               Dan MCKIBBEN, et al.                           GRANTS Plaintiff's MFACS and GRANTS Plaintiffs' MAF.
                        v.
               John MCMAHON et al.
          Case No. EDCV 14-2171 JGB (SPx)                               Plaintiff Dan McKibben passed away while this lawsuit
                                                               1        was pending, and is not listed as a Plaintiff. His name
                           |                                            is still used as the Case Name.
                   Filed 02/28/2019
                                                               2        At the February 11, 2019 hearing, Plaintiffs' Counsel
Attorneys and Law Firms                                                 reported that Christopher Crawford passed away while
                                                                        this motion was pending.
Amanda C. Goad, Aditi Fruitwala, Melissa A. Goodman,
Peter J. Eliasberg, ACLU Foundation of Southern California,
Los Angeles, CA, Barrett S. Litt, David S. McLane, Lindsay
Battles, Ronald O. Kaye, Kaye McLane Bednarski and Litt                              I. BACKGROUND
LLP, Pasadena, CA, Brendan M. Hamme, ACLU of Southern
California, Santa Ana, CA, for Dan McKibben, et al.

Susan E. Coleman, Nathan A. Oyster, Burke Williams and
Sorensen LLP, Los Angeles, CA, for John McMahon et al.
                                                              On May 20, 2015 Plaintiffs filed a Second Amended
                                                              Complaint against Defendants Sheriff John McMahon, Greg
                                                              Garland, Jeff Rose, Sergeant James Mahan, Corporal Armando
                                                              Castillo, the County of San Bernardino (“the County”), and
Proceedings: Order (1) GRANTING Plaintiffs' Motion for        San Bernardino Sheriff's Department (“SBCSD”) (collectively
   Attorneys' Fees (Dkt. No. 86); and (2) GRANTING            “Defendants”). (“SAC,” Dkt. 37.) Plaintiffs sue each individual
 Plaintiffs' Motion for Final Approval of Class Settlement    defendant in both his individual and official capacity. (Id.)
              (Dkt. No. 90) (IN CHAMBERS)                     Plaintiffs allege three causes of action: (1) violation of 42
                                                              U.S.C. § 1983 for depriving Plaintiffs of equal protection
                                                              afforded by the 14th Amendment based on sexual orientation,
                                                              gender identity, and gender; (2) violation of Cal. Civ. Code §
                                                              52.1 for interfering with Plaintiffs' rights to equal protection
                                                              under the California Constitution; and (3) injunctive relief
                                                              under Article 1, § 7 of the California Constitution and violation
JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE                 of Cal. Govt. Code § 1135(A) by the County, SBCSD, and
                                                              McMahon. (Id.)


*1 On January 18, 2019, Plaintiffs1 Pedro Guzman, Nick Ou,
Sean Lint, Anthony Oliver, Timothy Walker, Ilich Vargas,      On August 15, 2018, Plaintiffs filed a Motion for Preliminary
William Kennedy, Jonathan Robertson, Steve Aka Lynn           Approval of Class Action Settlement. On September 10, 2018,
Price, Bryan Bagwell, Christopher Crawford 2, Frederick       the Court granted the preliminary approval of this class action
Crockan, Taheash White, Michael Aka Madison Hatfield, and     settlement and granted conditional certification of the proposed
Kevin Aka Veronica Pratt (collectively, “Plaintiffs” or       settlement classes. (“Preliminary Approval Order,” Dkt. No
“Named Plaintiffs”) filed a Motion for Final Approval of      84.) In the Preliminary Approval Order, the Court ordered:

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 3 of 19 Page ID
                                    #:1362
                                               Sobel, Carol 7/2/2019
                                              For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




                                                                    Court grants the parties the authority to finalize the contact
 1. The Settlement Agreement is preliminarily approved as           information, website address, response dates, and fairness
 fair, reasonable, and adequate for members of the settlement       hearing dates in accordance with this Order.
 class.

 2. The following settlement classes are certified for              7. JND Legal Administration is directed to mail the notice
 settlement purpose only:                                           and claim form to all individuals entitled to receive notice
                                                                    within two weeks of this Order.

 a. Damages Class: Individuals who, between October 22,
 2012 (two years prior to the filing of the original complaint,     8. Settlement class members will have until January 7, 2019
 which is the statute of limitations period under 42 U.S.C.         to file a claim, opt-out, or file an objection to the Settlement
 § 1983) and March 31, 2018 (the end of the month in which          Agreement.
 the settlement was reached in principle) were gay, bisexual,
 and/or transgender inmates housed in the Alternative
 Lifestyle Tank of the San Bernardino County Jail facility          9. The final approval hearing will be scheduled for February
 known as West Valley Detention Center.                             11, 2019 at 9:00 a.m. in Courtroom 1 of the United States
                                                                    District Court for the Central District of California, Eastern
                                                                    Division located at 3470 12th Street, Riverside, California
 *2 b. Injunctive Relief Class: Individuals who currently are,      92501.
 or in the future will be, gay, bisexual, and/or transgender
 inmates housed in the San Bernardino County jails,
 including but not limited to those housed in the Alternative     (Id. at 19-20).
 Lifestyle Tank.


 3. Barrett S. Litt, David McLane, and Lindsay Battles of
 Kaye, McLane, Bednarski & Litt, and Melissa Goodman,
 Amanda Goad, Brendan Hamme, and Aditi Fruitwala of the                     II. THE SETTLEMENT AGREEMENT
 ACLU Foundation of Southern California are appointed as
 class counsel for purposes of settlement only.                   Plaintiffs filed a Settlement Agreement on August 15, 2018.
                                                                  (“Settlement Agreement,” Dkt. No. 78.) The Court
                                                                  preliminarily approved the Settlement Agreement on
 4. Named Plaintiffs Pedro Guzman, Nick Ou, Sean Lint,            September 10, 2018. (Preliminary Approval Order.) The terms
 Anthony Oliver, Timothy Walker, Ilich Vargas, William            of the Settlement Agreement are discussed below.
 Kennedy, Jonathan Robertson, Steve Aka Lynn Price, Bryan
 Bagwell, Christopher Crawford, Frederick Crockan,
 Taheash White, Michael Aka Madison Hatfield, and Kevin
 Aka Veronica Pratt are qualified to act as representatives of
 the settlement classes and are preliminarily appointed as        A. Settlement Classes
 class representatives.                                           The settlement classes for the purposes of the settlement of this
                                                                  case include both a Damages Class and an Injunctive Relief
                                                                  Class.
 5. JND Legal Administration is appointed as the settlement
 administrator.

                                                                  The Damages Class includes “individuals who, between
 6. The settlement notice, as set forth in Exhibit B to the       October 22, 2012 (two years prior to the filing of the original
 Settlement Motion, is approved in form and substance for         complaint, which is the statute of limitations period under
 use in the administration of the Settlement Agreement. The         42 U.S.C. § 1983) and March 31, 2018 (the end of the

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
   Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 4 of 19 Page ID
                                     #:1363
                                                  Sobel, Carol 7/2/2019
                                                 For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




month in which the settlement was reached in principle)              as it relates to this waiver or Release, expressly waive the
self-identified as gay, bisexual and/or transgender inmates          provisions of California Civil Code § 1542, which provides
(“GBT inmates”) housed in the Alternative Lifestyle Tank             that “a general release does not extend to claims which the
(“ALT”) of the San Bernardino County Jail facility known as          creditor does not know or suspect to exist in his or her favor at
West Valley Detention Center (‘WVDC’).” (Settlement                  the time of executing the release, which if known by him or her
Agreement § 1, ¶ 10.)                                                must have materially affected his or her settlement with the
                                                                     debtor.”

The Injunctive Relief Class includes “individuals who
currently are, or in the future will be, GBT inmates housed in       ...
the San Bernardino County jails, including but not limited to
those housed in the ALT.” (Id. § 1, ¶ 18.) The finalized class
list consisted of 660 individuals. (“Keough Declaration,” Dkt.       Any Class Member who does not Opt-Out as set forth in this
No. 92 ¶ 4.)                                                         Settlement Agreement, shall be deemed conclusively to have
                                                                     become an SCM and to be bound by the Settlement Agreement
                                                                     and all subsequent proceedings, orders and judgments herein,
                                                                     regardless of whether s/he files a claim form.
B. Release
All settlement class members agree to release their claims as
follows:                                                             (Settlement Agreement § VI, ¶¶ 21-23, 45.)

*3 The Settlement Agreement, as of the Effective Date,
resolves in full all claims against the Released Persons3 by all             Released Persons refers to:
of the SCMs,4 including the Named Plaintiffs, involving               3      Defendants and their affiliates, subsidiaries,
violations of law or constitutional rights, including, without               predecessors, successors, and/or assigns, together with
                                                                             past, present and future officials, employees,
limitation, their equal protection rights under federal and
                                                                             representatives, attorneys, and/or agents of San
California law, their rights under California Civil Code § 52.1,             Bernardino County, including John McMahon, or any
any other rights under any other federal, state or local law,                of them. “Released Persons” also includes any and all
regulation, duty, or obligation, or any other legal theory, action           insurance carriers, and/or their representatives and
or cause of action, which arise from the class-wide factual                  attorneys, for the Released Persons.
allegations alleged in the complaint, as well as any claim                   (Settlement Agreement § II, ¶ 26)
regarding the bus transportation of transgender inmates
(hereafter “Covered Claims”).
                                                                      4      SCMs stands for “Settlement Class Member,” which
                                                                             refers to:
When the Settlement Agreement is final, as of the Effective
                                                                             [A]ny member of the Damages class as defied above
Date, all SCMs, including the Named Plaintiffs, waive all                    (whether or not s/he files a Timely Claim form),
rights to any and all claims relating to damages or                          including representatives, successors and assigns, who
reimbursement of any kind for the Covered Claims. This                       does not file a valid and timely Request for Exclusion
waiver and release shall include a full release and waiver of                as provided for in this Settlement Agreement.
unknown rights regarding the Covered Claims that may exist                   (Settlement Agreement § II, ¶ 28.)
as of the Effective Date.


As of the Effective Date, the SCMs, including the Named
                                                                     C. Financial Terms
Plaintiffs, hereby waive any and all rights to pursue, initiate,
prosecute, or commence any action or proceeding before any
court, administrative agency or other tribunal, or to file any
                                                                     Below is an overview of the financial terms of the Settlement
complaint regarding acts or omissions by the Released Persons
                                                                     Agreement:
with respect to the Covered Claims during the Class Period
that fit within the definition of the Damages Class; and further,

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     3
    Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 5 of 19 Page ID
                                      #:1364
                                                     Sobel, Carol 7/2/2019
                                                    For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




    • Gross settlement amount (“Class Fund”): $950,000.00
                                                                     1. Damages Class Members
    • Expert, consulting, mediation costs $36,304.49                 Each Damages Class member is eligible to receive payment.
                                                                     Individual settlement amounts to class participants are paid
                                                                     from the net settlement amount. The portion of the net
    • Settlement administration costs: $37,500.005                   settlement amount payable to each Damages Class participant
                                                                     will be calculated through a points-based formula. (Settlement
                                                                     Agreement § IV, ¶¶ 8-9.) The total points for each participant
    • Service award to class representatives: $55,500.006            will be added together, and each participant's recovery will be
                                                                     a percentage of the net settlement amount based on that class
                                                                     member's percentage of the total points for participants making
                                                                     timely claims. (Id. § IV, ¶ 9.) In addition to this formula, there
    • Net settlement amount: $818,195.51                             is a recovery floor of $40 per participant and a recovery ceiling
                                                                     of $10,000 per participant. (Id. § IV, ¶ 10.) This recovery
                                                                     ceiling “is to ensure that outliers who have outsized claims do
    • Attorneys' fees and costs: $1,100,000.007                      not distort the meaningfulness of the recovery to the remaining
                                                                     class members. (Such outliers would be entitled to opt out and
                                                                     pursue their own claims if they so chose.)” (Id.)
(MFACS at 3.)


         The Settlement administration cost here differs from the
5        cost listed in the Preliminary Approval because the         The formula to calculate the points each Damages Class
         County has already paid a $2,500 deposit to the Claims      member receives is designed to account for the fact that the
         Administrator.                                              severity of the challenged conditions varied over time and
                                                                     depended on an inmate's sentencing status, security
6        This amount differs from the amount listed in the           classification, and work eligibility. (MFACS at 5-6.) Those
         Settlement Agreement because Plaintiff Christopher
                                                                     Damages Class members who were low security risks were
         Crawford passed away and will no longer receive a
         Service Award. The net settlement amount is also            more adversely affected by the challenged conditions because
         adjusted to reflect this change.                            they would have received more out-of-cell time than inmates
                                                                     deemed a higher security risk. (Id.) Additionally, all Damages
7        Attorneys' fees and litigation costs (excluding             Class members were denied access to certain programs whose
         mediation and expert costs) are included in a request       availability varied based on sentencing status and work
         for attorneys' fees separate from the settlement amount.    eligibility. (Id.) Finally, the challenged conditions before
         (Settlement Agreement ¶ 30.)                                October 14, 2014 were more restrictive and receive higher
                                                                     point values than conditions after October 14, 2014. (Id.)
*4 The Class Fund is non-reversionary. (Settlement Agreement         Based on these considerations and others addressed in the
§ IV, ¶ 11.) However, if 11 to 24 Damages Class members              Settlement Motion, Plaintiffs divide these confinement
opt-out of the class, Defendants will receive a credit against       conditions into nine categories and assign point values
the Class Fund based on the amount each individual opt-out           depending on their relative severity. (Settlement Agreement §
was due under the initial formula. (Settlement Agreement § XI,       IV, ¶ 8.) Points are assigned for each day a Damages Class
¶ 48.) The credit is not available if 10 or fewer Damages Class      member was incarcerated in a given category and aggregated.
Members opt-out. (Id.) If 25 or more Damages Class members           (Id.) Below are the nine per diem categories and corresponding
or any Named Plaintiffs opt-out, Defendants have the option to       point values:
use the same credit formula or rescind the Settlement
Agreement. (Id. § XI, ¶ 49.) No damages class members opted             • Category 1: Sentenced, work-eligible (Pre-October 2014)
out of the settlement. (Keough Decl. ¶17.)                              100

                                                                        • Category 2: Sentenced, not work-eligible (Pre-October
                                                                        2014) 60

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
   Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 6 of 19 Page ID
                                     #:1365
                                                  Sobel, Carol 7/2/2019
                                                 For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




                                                                     Raymond Fierro, a verified class member, never received a
                                                                     claim form. (“Additional Late Claim Notice,” Dkt. No. 95.)
  • Category 3: Pre-sentenced, lower security risk                   Plaintiffs request the court deem Mr. Fierro to have timely
  (Pre-October 2014) 55                                              filed a claim. (Id.) At the February 11, 2019 hearing
                                                                     Defendants represented they do not oppose this request.
                                                                     Finally, on February 22, 2019, Counsel filed an ex parte
  • Category 4: Pre-sentenced, higher security risk                  application regarding the late filing of Andrew Afoa, who, due
  (Pre-October 2014) 45                                              to no fault of his own, never received a claim form prior to the
                                                                     cut-off date. (Dkt. No. 98.) Counsel notes Defendant's counsel
                                                                     has no objection to the ex parte application. (Id.) The Court
  • Category 5: Pre-sentenced, unknown security risk                 APPROVES these requests.
  (Pre-October 2014) 45


  • Category 6: Sentenced,            work-eligible,    no    job    2. Class Representatives
  (Post-October 2014) 65                                             *5 The Settlement Agreement provides a total of $55,500 of
                                                                     the gross settlement amount to the Named Plaintiffs.
                                                                     (Settlement Agreement § IV, ¶ 3.) There are 14 Named
  • Category 7: Sentenced, work-eligible, inferior job               Plaintiffs, and each would receive between $2,000 to $5,500
  (Post-October 2014) 50                                             depending on counsel's assessment of their contributions to the
                                                                     litigation. (Id.) The Settlement Agreement proposes exact
                                                                     amounts for each of the Named Plaintiffs in paragraph 3.
  • Category 8: Sentenced, not work-eligible (Post-October
  2014) 35


  • Category 9: Pre-sentenced (Post-October 2014) 20                 3. Settlement Administration Costs
                                                                     The settlement administrator, JND Legal Administration
                                                                     (“JND” or “Administrator”), will be paid from the gross
(Id. § IV, ¶ 8.)                                                     settlement amount. (Id. § IV, ¶ 2.) Class counsel requested bids
                                                                     and selected the most reasonable bid based on price, scope of
                                                                     services, and capabilities of the administrator. (Id. § IX, ¶ 31.)
                                                                     In its bid JND estimated the administration to have a maximum
As of the time of the MFACS, Claim Forms from 165 class              of $40,000. (Id. § IV, ¶ 2.) The cost of administration totaled
members have been approved. (MFACS at 3.) This represents            the $40,000 indicated in the Settlement Agreement. (MFACS
approximately 25% of the total 655 class members. (Id. at 11)        at 3; Keough Decl. ¶ 22.) At the February 11, 2019,
Based on this number, the mean recovery is $4,000-$5,000.            Defendants counsel informed the Court that the County has
(Id.) On February 7, 2019 Plaintiffs filed a notice of additional    already paid $2,500 of the total Claims Administration cost as
late claims. (“Late Claims Notice,” Dkt. No. 94.) Counsel has        a deposit, making the outstanding total $37,500.
been made aware that two claims were filed after the January
7, 2019 cut-off date and that additional class members were
incarcerated and did not receive the Class Notice. (Id.) As of
February 4, 2019, the Claim Administrator has received ten
additional claims. (Id.) Plaintiffs request this Court approve the   4. Attorneys' Fees and Costs
payment of these ten late claims and any claims postmarked as        Class counsel seeks an award of attorneys' fees separate from
of February 11, 2019. (Id.) Additionally, class representative       the gross settlement amount. (Settlement Agreement § IV, ¶
Frederick Crockan has attempted to file his claim on multiple        12.) Class counsel seeks $1,100,000 in attorneys' fees and
occasions, but his claim forms have not been received by the         costs in a separate motion under 42 U.S.C. § 1988 and Cal.
Class Administrator. (Id.) Plaintiffs request the Court deem         Civ. Code § 52.1(h), which provide attorneys' fees for
Crockan to have filed a timely claim. (Id.) Further, Mr. Joe         prevailing plaintiffs. (See MAF at 2.) This amount was

                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
    Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 7 of 19 Page ID
                                      #:1366
                                                  Sobel, Carol 7/2/2019
                                                 For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




independently negotiated with the assistance of a professional
mediator and, in order to effectuate the settlement,
substantially discounted below the amounts Plaintiffs would
have sought in an attorneys' fees motion. (Id. at 12; Settlement   *6 The complete text of the Injunctive Terms is available at
Agreement § IV ¶ 13.)                                              Dkt. No. 78-3.



                                                                   E. Notice
D. Injunctive Relief                                               The Settlement Agreement proposed the following procedure
The Settlement Agreement also provides for injunctive relief       to notify the settlement class members of the Settlement
over a three-year period. (MFACS at 16, “Injunctive Relief         Agreement. The Administrator will be responsible for mailing
Agreement,” Dkt. No 90-2 at 15.) The terms of the injunctive       class notice and the claim form to class members at their last
relief are detailed in Exhibit 2 and include the development of    known address. (Settlement Agreement § IX, ¶ 32.) The
policies not yet drafted. (Id. at 16.) Defendants estimate the     Administrator will use customary means to search for the last
resources associated with these Injunctive Terms will be           known address and do “whatever else is reasonably appropriate
approximately $500,000 per year. (Id.)                             in order to reasonably notify Class Members ....” (Id.)
                                                                   Additionally, Defendants will post a summary notice in the
                                                                   ALT for the duration of the class notice period with a
                                                                   statement that the full notice will be provided on request. (Id.)

There are nine parts to the proposed Injunctive Terms: (1)
create the PREA-GBTI Committee (“the Committee”) 8; (2)
establish policies for Housing and Classification Issues; (3)
establish inmate worker options for GBTI inmates; (4) require      The class notice describes the particulars of this case, provides
access to programming; (5) require equal tier time for GBTI        the class definition, provides information for claimants to
inmates; (6) require training on GBTI, PREA, and sexual            contact the Administrator, notifies the Damages Class
harassment issues for staff, contractors, volunteers, and other    members of the case website, and contains a series of questions
inmates; (7) require specific policies for transgender inmates;    and answers to help explain the Settlement Agreement. (Id. ¶
(8) establish a zero-tolerance policy for harassment and           34; see also “Class Notice,” Dkt. No. 81-2.) The Administrator
ensuring PREA compliance; and (9) establish procedures to          will mail the class notice as soon as practicable after
enforce the Settlement Agreement. (See generally “Injunctive       preliminary approval. (Settlement Agreement § IX, ¶ 35.) The
Terms,” Dkt. No 78-3.)                                             Administrator will include in the physical mailing a claim
                                                                   form. (Id. § X, ¶ 37.) In addition to physical mail, the
        “PREA” refers to the Prison Rape Elimination Act,          Administrator will also gather, to the extent reasonably
8       and“GBTI” refers to individuals who are gay, bisexual,     possible and cost effective, email addresses of class members.
        transgender, or intersex.                                  (Id. § IX, ¶ 36.) A claim form will be timely submitted if it is
                                                                   received before the cutoff date, which Plaintiffs propose
Importantly, these terms include provisions to ensure that         should be January 7, 2019. (Proposed Order at 3.) If a class
GBTI inmates have comparable access as their peers in general      member submits a deficient claim form the Administrator will
population to programming, education, religious services, tier     provide mail notice of the deficiency and give the class
time, and work. Additionally, the terms provide for housing        member 30 days to provide a proper form. (Settlement
that considers an inmate's sexual orientation and gender           Agreement § X, ¶ 39.) If the original form is received before
identity when making assignments, and considers a GBTI             the cutoff date, the corrected claim will still be considered
inmate's preferences. Finally, the terms provide specific          timely. (Id.)
policies needed to address the needs of transgender inmates,
including housing assignment, choice as to the gender of
deputies performing searches, and access to hormonal               A class member who wishes to opt-out of the Damages Class
medication to treat gender dysphoria. (See generally Injunctive    must submit a request to be excluded to the Administrator
Terms; see also MFACS at 14.)                                      before the cutoff date. (Id. § XI, ¶ 43.) Class members who do

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
   Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 8 of 19 Page ID
                                     #:1367
                                                 Sobel, Carol 7/2/2019
                                                For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




not timely opt-out of the Damages Class are deemed to have         nor appellate courts have the power to delete, modify, or
participated in the settlement and will be bound by the            substitute provisions in the negotiated settlement agreement.
Settlement Agreement and all subsequent proceedings, even if       See id. “The settlement must stand or fall in its entirety.” Id.
s/he did not file a claim form. (Id. ¶ 45.)

                                                                   In order to approve the class action settlement herein, the
                                                                   Court must conduct a three-step inquiry. See         Adoma v.
F. Performance of the Settlement Agreement                         Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 972 (E.D. Cal.
JND Legal Administration is serving as the settlement              2012). First, it assesses whether the parties have met notice
administrator. (Settlement Agreement IX, ¶ 31.) The                requirements under the Class Action Fairness Act. Id. Next, it
Administrator received 165 approved Claim Forms from               determines whether the notice requirements of Federal Rule
individuals identified as Settlement Class Members. (Keough        of Civil Procedure 23(c)(2)(B) have been satisfied. Id. Finally,
Decl. ¶ 21.) Four Claim Forms have been denied as                  the Court must find that the proposed settlement is fair,
duplicative. (Id.) 382 Claim Forms were submitted by               reasonable, and adequate under Rule 23(e)(3). Id.
individuals who do not appear on the Class List. (Id.) Two
Claim Forms were missing signatures or other required
information and were deemed deficient. (Id.) An additional
two Claim Forms were received as of January 14, 2019 with          B. Attorneys' Fees
postmarks dated after the January 7, 2019 deadline. (Id.) The      Class Counsel also requests approval of its request for
claims administrator has received a total of 555 claims to date.   attorneys' fees. In the Ninth Circuit, the court has discretion to
(Id.) On February 7, 2019, Plaintiffs filed a Late Claim Notice    use either a percentage of the fund or a lodestar approach in
informing the Court that 10 late claims were filed. (Late          compensating class counsel. See, e.g., Paul, Johnson, Alston
Claims Notice.) The Court granted Plaintiffs' request to           & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989);           In
approve the payment of these late claims. See supra Part           re Washington Pub. Power Supply Sys. Sec. Lit., 19 F.3d
II.C.1.                                                            1291, 1295 (9th Cir. 1994). When a statutory fee is available,
                                                                   such a statutory fee award is appropriate independent of the
                                                                   class damages fund. See Staton v. Boeing Co., 327 F.3d
                                                                   938, 972 (9th Cir. 2003) (“in a class action involving both a
                                                                   statutory fee-shifting provision and an actual or putative
                                                                   common fund, the parties may negotiate and settle the amount
                      III. Legal Standard                          of statutory fees along with the merits of the case, ...[and] the
                                                                   amount of such attorneys' fees can be approved if they meet the
                                                                   reasonableness standard when measured against statutory fee
                                                                   principles”). Here, a statutory fee is available under both 42
A. Class Action Settlement                                         U.S.C. § 1988 and Cal. Civ. Code § 52.1(h). “The ‘lodestar
                                                                   method’ is appropriate in class actions brought under
                                                                   fee-shifting statutes (such as federal civil rights, securities,
*7 Class action settlements must be approved by the Court. See     antitrust, copyright, and patent acts), where the relief
   Fed. R. Civ. P. 23(e). Whether to approve a class action        sought—and obtained—is often primarily injunctive in nature
settlement is “committed to the sound discretion of the trial      and thus not easily monetized...” In re Bluetooth Headset
judge.” Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th      Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).
Cir. 1992). A strong judicial policy favors settlement of class
actions. See id.

                                                                   The lodestar figure is calculated by multiplying the number of
                                                                   hours the prevailing party reasonably expended on the
                                                                   litigation (supported by adequate documentation) by a
Nevertheless, the Court must examine the settlement as a           reasonable hourly rate for the region and for the experience of
whole for overall fairness. See Hanlon v. Chrysler Corp.,          the lawyer. Staton 325 F.3d at 965. Statutory attorneys' fees are
150 F.3d 1011, 1026 (9th Cir. 1998). Neither district courts       not correlated to the size of recovery but instead look to the

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
     Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 9 of 19 Page ID
                                       #:1368
                                                 Sobel, Carol 7/2/2019
                                                For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




attorneys' reasonable hours and rates, as well as the public        settlement, created a settlement website, and advertised the
benefit conferred by the litigation. See City of Riverside v.       settlement on the internet through Facebook. (Keough
Rivera, 477 U.S. 561, 575 (1986).                                   Declaration ¶¶ 7–15.) The Court therefore finds that notice to
                                                                    the Settlement Class was adequate.



                 IV.    Rule 23 Requirements
                                                                    C. Rule 23(e)
                                                                    Under       Rule 23(e), “the claims, issues, or defenses of a
                                                                    certified class may be settled ... only with the court's approval.”
A.    Rule 23(a) and (b)                                                Fed. R. Civ. P. 23(e). “The primary concern of [ Rule
                                                                    23(e) ] is the protection of those class members, including the
                                                                    named plaintiffs, whose rights may not have been given due
In its Preliminary Approval Order, the Court certified the          regard by the negotiating parties.”        Officers for Justice v.
Settlement Classes in this matter under        Rules 23(a) and      Civil Serv. Comm'n of City & Cnty. of San Francisco, 688
23(b)(2) and (3). (Preliminary Approval Order at 3–8.)              F.2d 615, 624 (9th Cir. 1982). The Court's inquiry is
Accordingly, the Court “need not find anew that the settlement      procedural in nature. Id. Pursuant to Rule 23(e)(2), “[i]f the
class[es] meet[ ] the certification requirements of Rule 23(a)      proposal would bind class members, the court may approve it
and (b).” Adoma, 913 F. Supp. 2d at 974; see also Harris            only after a hearing and on finding that it is fair, reasonable,
v. Vector Marketing, No. C–08–5198, 2012 WL 381202 at *3            and adequate.” Fed. R. Civ. P. 23(e)(2). The Court held a
(N.D. Cal. Feb. 6, 2012) (“As a preliminary matter, the Court       final approval hearing on February 11, 2019. In determining
notes that it previously certified ... a Rule 23(b)(3) class ...    whether a settlement agreement is fair, adequate, and
[and thus] need not analyze whether the requirements for            reasonable to all concerned, the Court may consider some or
certification have been met and may focus instead on whether        all of the following factors:
the proposed settlement is fair, adequate, and reasonable.”); In
re Apollo Group Inc. Securities Litigation, Nos. CV                   (1) the strength of the plaintiff's case;
04–2147–PHX–JAT, CV 04–2204–PHX–JAT, CV 04–2334–
PHX–JAT, 2012 WL 1378677 at *4 (D. Ariz. Apr. 20, 2012).              (2) the risk, expense, complexity, and likely duration of
Here, the Settlement Classes have not changed since they were         further litigation;
conditionally certified. All the criteria for class certification
remain satisfied, and the Court hereby confirms its order
certifying the Settlement Classes.                                    (3) the risk of maintaining class action status throughout the
                                                                      trial;


                                                                      (4) the amount offered in settlement;
B. Rule 23(c)(2) Notice Requirements
*8     Rule 23(c)(2)(B) requires the Court “direct to class
members the best notice that is practicable under the                 (5) the extent of discovery completed, and the stage of the
circumstances, including individual notice to all members who         proceedings;
can be identified through reasonable effort.” Fed. R. Civ. P.
23(c)(2)(B). Similarly, Rule 23(e)(1) requires a proposed
settlement may only be approved after notice is directed in a         (6) the experience and views of counsel;
reasonable manner to all class members who would be bound
by the agreement.         Fed. R. Civ. P. 23(e)(1). In its
Preliminary Approval Order, the Court approved the notice             (7) the presence of a governmental participant; and
sent to Settlement Class members. The claims administrator
timely mailed the Notice Packet, provided e-mail notice,
established a toll-free number to provide information on the          (8) any opposition by class members.

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 10 of 19 Page ID
                                     #:1369
                                                   Sobel, Carol 7/2/2019
                                                  For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




                                                                      *9 The risk, expense, complexity, and likely duration of further
                                                                      litigation weigh in favor of final approval. Without the
   Linney v. Cellular Alaska P'ship, 151 F.3d 1234, 1242 (9th         Settlement Agreement, the parties would be required to litigate
Cir. 1998). This list of factors is not exclusive and a court may     class certification, as well as the ultimate merits of the case—a
balance and weigh different factors depending on the                  process which the Court acknowledges is long, complex, and
circumstances of each case. See          Torrisi v. Tucson Elec.      expensive. Settlement of this matter will conserve the
Power Co., 8 F.3d 1370, 1376 (9th Cir. 1993).                         resources of this Court and the parties, thus weighing heavily
                                                                      in favor of final approval.



1. Strength of Plaintiffs' Case                                       3. Risk of Maintaining Class Action Status Throughout the
The initial fairness factor addresses Plaintiffs' likelihood of       Trial
success on the merits. See Rodriguez v. W. Publ'g Corp.,              Because the Court is not aware of any risks to maintaining
563 F.3d 948, 964–65 (9th Cir. 2009). In determining the              class-action status throughout trial, this factor is neutral.
probability of Plaintiffs' success on the merits, there is no            Barbosa v. Cargill Meat Sols. Corp., 297 F.R.D. 431, 445
“particular formula by which that outcome must be tested.”            (E.D. Cal. 2013); see also In re Veritas Software Corp. Sec.
   Id. at 965.                                                        Litig., No. 03–0283, 2005 WL 3096079, at *5 (N.D. Cal. Nov.
                                                                      15, 2005) (vacated in part on other grounds, 496 F.3d 962
                                                                      (9th Cir. 2007) ) (favoring neither approval nor disapproval of
                                                                      settlement where the court was “unaware of any risk involved
Plaintiffs considered their liability case to be strong, especially   in maintaining class action status”);       Vasquez v. Coast
since California expressly applies strict scrutiny to claims of       Valley Roofing, Inc., 266 F.R.D. 482, 489 (E.D. Cal. 2010)
sexual orientation discrimination. (MFACS at 9.) However,             (finding that there were no facts that would defeat class
Defendants similarly believe they have a strong defense in            treatment, the factor was considered “neutral” for purposes of
asserting that Plaintiffs made voluntary and informed decisions       final approval of class settlement).
to be housed in the ALT. (Id.) Additionally, Defendants
contest that a proper comparison for GBT inmates are general
population inmates, and instead assert that protective custody
inmates are the proper comparison group. (Id.)
                                                                      4. Amount Offered in Settlement
                                                                      In determining whether the amount offered in settlement is fair,
Given the challenges Plaintiffs would face in continued               a court compares the settlement amount to the parties'
litigation over such issues, the Court finds this factor weighs in    estimates of the maximum amount of damages recoverable in
favor of approval.                                                    a successful litigation. In re Mego Fin. Corp. Sec. Litig.,
                                                                      213 F.3d 454, 459 (9th Cir. 2000), as amended (June 19,
                                                                      2000).

2. Risk, Expense, Complexity, and Likely Duration of
Further Litigation
Plaintiffs' counsel acknowledges the risk, expense, and likely        In valuing this litigation, Plaintiffs' Counsel estimated each
duration of litigation. (MFACS at 10-11.) Plaintiffs anticipate       class members would recover a few thousand dollars. (MFACS
that even with what they perceive to be strong claims, litigation     at 9.) Under this Settlement, the average recovery for claiming
would take several years. (Id.) This would also greatly increase      class members is $4,000-5,000. (Id.) Additionally, Plaintiffs'
the costs of litigation. At this stage, Plaintiffs' counsel already   Counsel considers the monetary recovery highly favorable
seek $1,100,000 in attorneys' fees and costs, and at a                when compare to other class actions for damages in the jail
substantially discounted rate. (Id. at 7.) Stretched over years of    context involving over-detentions and strip searches. (Id. at
potential litigation, this sum would be substantially larger.         10.)



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                9
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 11 of 19 Page ID
                                     #:1370
                                                  Sobel, Carol 7/2/2019
                                                 For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




Plaintiffs also believe that the Injunctive Terms contribute         DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)
significant additional value. (Id.) Plaintiffs' counsel, who are     (internal citation and quotation marks omitted). Plaintiffs'
experienced in class action litigation regarding civil rights        counsel has extensive experience serving as counsel in civil
issues, believe the Injunctive Terms are “groundbreaking” and        rights class actions. (MFACS at 13.) Litt is a well-known civil
a “model in many respects.” (Id. at 10-11.) Plaintiffs' counsel      rights lawyer with decades of experience. (MAF at 10).
determined that the benefit to the class of this injunctive relief   McClane has worked on civil rights and criminal defense cases
was of such value that they agreed to a significantly reduced        for the last fifteen years. (Id.) Battles has been practicing civil
fee in return. (Id.)                                                 rights cases for ten years. (Id.) Goodman, Goad, Hamme, Hill,
                                                                     and Fruitwala of ACLU SoCal have 15, 13, 6, 4 and 4 years of
                                                                     experience respectively. (Id.) Counsel further submits that the
The Court finds this factor weighs in favor of final approval.       proposal is fair. (MFACS at 11.) This weighs in favor of final
                                                                     approval.


5. Extent of Discovery Completed and Stage of the
Proceedings
This factor requires the Court evaluate whether “the parties         7. Presence of a Governmental Participant
have sufficient information to make an informed decision             “The participation of a government agency serves to protect
about settlement.” Linney, 151 F.3d at 1239.                         the interests of the class members, particularly absentees, and
                                                                     approval by the agency is an important factor for the court's
                                                                     consideration.” Marshall v. Holiday Magic, Inc., 550 F.2d
                                                                     1173, 1178 (9th Cir. 1977). Here, the County and SBCSD are
Plaintiffs assert they negotiated with Defendants at arms'           government agencies, and as such, their participation and
length and without collusion, which is evidenced by the              consent to the terms of injunctive relief weigh in favor of
extensive discovery and mediation process. (MFACS at 14.)            approving the settlement.
Plaintiffs conducted extensive document discovery. (Id. at 12.)
Although Plaintiffs did not conduct depositions, there were
several meetings with Defendants' counsel to address issues
regarding jail operations. (Id.) SBCSD provided both formal
and informal discovery concerning the operation and                  8. Opposition of Class Members
conditions of general population inmates as well as ALT              The existence of overwhelming support for a settlement
inmates. (Id.) Additionally, Plaintiffs' counsel inspected with      agreement by the class lends weight to a finding that the
an expert consultant WVDC premises where GBT and                     settlement agreement is fair, adequate, and reasonable.
non-GBT inmates are housed, as well as the Glen Helen                DIRECTV, Inc., 221 F.R.D. at 529 (“It is established that the
Rehabilitation Center. (Id.) The parties further held several        absence of a large number of objections to a proposed class
in-person settlement conferences through private mediation           action settlement raises a strong presumption that the terms of
before the Hon. Carla Woehrle (Ret.). (Id. at 2.)                    a proposed class settlement action are favorable to the class
                                                                     members.”).

*10 The Court finds the parties have engaged in substantial
investigation of the facts and the applicable law. This factor
weighs in favor of granting final approval of the Settlement         Here, the record supports that class members have a positive
Agreement.                                                           reaction to the proposed settlement. JND has approved and
                                                                     received 165 Claim Forms. (Keough Decl. ¶ 21.) As of the
                                                                     date of the declaration, the settlement administrator had not
                                                                     received any opt-out requests nor any objections to the
6. Experience and Views of Counsel                                   settlement. (Id. ¶¶ 17-19.) Assuming this trend continues, this
“Great weight is accorded to the recommendation of counsel,          indicates that the classes approve of the settlement.
who are most closely acquainted with the facts of the                Accordingly, this factor weighs in favor of final approval.
underlying litigation.” Nat'l Rural Telecomms. Coop. v.

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 12 of 19 Page ID
                                     #:1371
                                                 Sobel, Carol 7/2/2019
                                                For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




                                                                    re-arrest and retaliation. (Id.) All Named Plaintiffs put their
                                                                    names in the public arena. (Id.) Plaintiffs' counsel spent dozens
D. Settlement Administration Costs                                  of hours interviewing class representatives while they were in
Plaintiffs seek $40,000 in settlement administration costs, the     custody, increasing their potential risk and demonstrating their
same amount that this Court preliminarily approved as part of       personal participation in the litigation. (Id.)
the Settlement Agreement. (MFA at 4; Preliminary Approval
Order at 6.) The Court approves $40,000 in administration
costs.                                                              Class Counsel asserts the requested amounts are well within
                                                                    the range of court approved incentive payments in recognition
                                                                    of work done on behalf of the class and in consideration of the
                                                                    risk undertaken in bringing the action. (Id.) “An incentive
                                                                    award of $5,000 per class representative is in line with other
E. Incentive Awards                                                 awards approved in this circuit.” Weeks v. Kellogg Co., No.
The trial court has discretion to award incentives to the class     CV 09-08102 MMM RZX, 2013 WL 6531177, at *37 (C.D.
representatives. See In re Mego, 213 F.3d at 463 (9th Cir.          Cal. Nov. 23, 2013). see also       In re Online DVD-Rental
2000); Pelletz, 592 F. Supp. 2d at 1329. The criteria courts        Antitrust Litig., 779 F.3d 934, 943 (9th Cir. 2015) (affirming
have used in considering the propriety and amount of an             $5,000 incentive award even though the average class member
incentive award include: (1) the risk to the class representative   received only $12); In re Mego, 213 F.3d at 463 (approving
in commencing a class action, both financial and otherwise; (2)     a $5,000 incentive award for each class representative).
the notoriety and personal difficulties encountered by the class
representative; (3) the amount of time and effort invested by
the class representative; (4) the duration of the litigation; and   Given these Named Plaintiffs' involvement in the case and
(5) the personal benefit, or lack thereof, enjoyed by the class     their assumption of significant risk, the Court AWARDS the
representative. Van Vranken v. Atl. Richfield Co., 901 F.           following incentive awards:
Supp. 294, 299 (N.D. Cal. 1995).



*11 The settlement provides a slight benefit to the 15 Named
Plaintiffs (ranging from $2000 to $5,500 in addition to their
class member formula award, depending on the role and
contribution of the class representative). (MFACS at 17.)
Although there is a larger than normal number of class
representatives, it is because Class Counsel determined there
were several categories of class representatives necessary to
represent class members in custody with standing to seek
injunctive relief and class members not in custody who were
not subject to PLRA restrictions. (Id.) Class Counsel also
determined that they needed a larger than usual number of
class representatives due to the variety of deprivations at which
the Complaint was aimed (e.g., drug treatment, mental health
treatment, education, work opportunities), for each of which it
was important to have a class representative who personally
experienced the deprivation. (Id.)


Here, the class representatives were (either at the time of the
filing of the complaint or previously) in SBCSD custody. (Id.
at 19.) Those who were in custody exposed themselves to risk
of retaliation, and those not in custody were still at risk of

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              11
 Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 13 of 19 Page ID
                                    #:1372
                                         Sobel, Carol 7/2/2019
                                        For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




NAME                                                                  INCENTIVE AWARD




Bryan Bagwell                                                                     $5,000


Frederick Crockan                                                                 $5,000


Pedro Guzman                                                                      $3,000


Michael Aka Madison Hatfield                                                      $5,000


William Kennedy                                                                   $3,000


Sean Lint                                                                         $2,000


Anthony Oliver                                                                    $5,500


Nick Ou                                                                           $3,000


Kevin Aka Veronica Pratt                                                          $5,500


Steven Aka Lynn Price                                                             $3,000


Jonathan Robertson                                                                $3,000


Illich Vargas                                                                     $5,500




            © 2019 Thomson Reuters. No claim to original U.S. Government Works.            12
    Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 14 of 19 Page ID
                                       #:1373
                                                Sobel, Carol 7/2/2019
                                               For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




Tim Walker                                                                                        $5,000


Taheash White                                                                                     $2,000


TOTAL                                                                                          $55,500.00



        Christopher Crawford passed away and will no longer
9       receive an incentive award. See supra Part II.C.
                                                                  *12 Here, Plaintiffs request $1,100,000 in attorneys' fees,
                                                                  which exceeds the class damages fund. In a case without an
                                                                  available statutory fee, this disparity would be inappropriate.
                                                                  However, in a case like this, it is common for statutory fees to
           V. ATTORNEYS' FEES AND COSTS                           exceed recovered damages, particularly where Plaintiffs
                                                                  obtained significant injunctive relief. Plaintiffs secured
                                                                  injunctive relief on a groundbreaking issue. The parties agree
                                                                  these statutory fees are appropriate. Like in Morales, the relief
                                                                  obtained through this settlement creates a deterrent for state
                                                                  agents has an effect on official policies. The value of this relief
Class counsel seeks $1,100,000 in attorneys' fees and costs in    is difficult to measure but should not be underestimated given
a separate motion under      42 U.S.C. § 1988 and Cal. Civ.       the critical implications for the injunctive class members and
Code § 52.1(h), which provide reasonable attorneys' fees for      the potential for use as a model for other correctional facilities.
prevailing plaintiffs. (MFACS at 7.) This amount was
independently negotiated with the assistance of a professional
mediator and, in order to effectuate the settlement,              Given the nature of this case and the relief granted, this Court
substantially discounted below the amounts Plaintiffs would       finds the lodestar method appropriate in this case.
have sought in an attorneys' fees motion. (Id.)


                                                                  B. The Requested Fees are Reasonable
                                                                  Class counsel seeks $1,100,000 in attorneys' fees. (MFACS at
                                                                  7.) This number was negotiated by the parties with the
A. The Lodestar Approach is Appropriate                           assistance of a professional mediator and represents a
The lodestar approach is appropriate because this is a class      significantly discounted lodestar. (Id.)
action brought under fee-shifting statutes where the primary
relief sought is injunctive relief. See In re Bluetooth Headset
Prod. Liab. Litig., at 941. The Ninth Circuit noted it has
“repeatedly made it clear that the level of success achieved by
a civil rights plaintiff should be measured by more than the      District courts using the lodestar method to determine
amount of damages awarded.”            Morales v. City of San     reasonable fees under § 1988 engage in a two-step process.
Rafael, 96 F.3d 359, 365 (9th Cir. 1996), opinion amended on      First, courts “apply ... the ‘lodestar’ method to determine what
denial of reh'g, 108 F.3d 981 (9th Cir. 1997). In Morales, the    constitutes a reasonable attorney's fee.” Costa v. Comm'r of
damages verdict was itself “significant... [and] established a    Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012);
deterrent to the City, its law enforcement officials and others      Morales 96 F.3d at 363; Ballen v. City of Redmond, 466
who establish and implement official policies.”                   F.3d 736, 746 (9th Cir. 2006). Second, “[t]he district court

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              13
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 15 of 19 Page ID
                                     #:1374
                                                 Sobel, Carol 7/2/2019
                                                For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




may then adjust [the lodestar] upward or downward based on         include each timekeeper who worked on the case and the
a variety of factors.” Moreno v. City of Sacramento, 534           number of hours they worked. (MFACS at 13.) Billed hours
F.3d 1106, 1111 (9th Cir. 2008). Statutory attorneys' fees are     were spent on activities such as extensive document review
not correlated to the size of recovery but instead look to the     and analysis, interviewing class representatives and class
attorney's reasonable hours and rates, as well as the public       members, and settlement negotiations. (Id. at 12). Plaintiffs
benefit conferred by the litigation. See City of Riverside v.      note that negotiating the terms of injunctive relief was
Rivera, 477 U.S. 561, 575 (1986).                                  particularly time consuming and took several meetings with
                                                                   both the mediator and counsel. (Id.)


1. Computation of the Lodestar                                     *13 The Court has no reason to doubt the number of hours
Under the lodestar method, the district court “multiplies the      provided by Class Counsel. This is especially true given the
number of hours the prevailing party reasonably expended on        substantial discount from Class Counsel's lodestar total, as
the litigation by a reasonable hourly rate.” Ballen, 466 F.3d      negotiated in the settlement. Further, the hours provided by
at 746 (internal quotation marks omitted);        Hensley v.       Class Counsel do not account for work done for the MFACS
Eckerhart, 461 U.S. 424, 433 (1983). The product of this           and MAF, ongoing work with the Class Administrator and
computation—the “lodestar figure”—is a “presumptively              class members, and an appearance at the final approval
reasonable” fee under 42 U.S.C. § 1988. See Ballen, 466            hearing. (Id. at 14.) Given these reasons and the time-intensive
F.3d at 746.                                                       nature of a settlement involving injunctive relief, this Court
                                                                   finds that Class Counsel billed a reasonable number of hours.




               a. Reasonable Number of Hours                                        b. Reasonable Hourly Rate

To calculate attorneys' fees using the lodestar method, a court    Class Counsel asserts their requested hourly rates are
must determine the reasonable number of hours for which the        reasonable for attorneys of their skill, experience, and
prevailing party should be compensated. See, e.g., Fischer         reputation. California law entitles plaintiff attorneys to their
v. SJB–P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000).             requested rates if those rates are “within the range of
Ultimately, a “reasonable” number of hours equals “[t]he           reasonable rates charged by and judicially awarded comparable
number of hours ... [which] could reasonably have been billed      attorneys for comparable work.” Children's Hosp. & Med.
to a private client.”       Moreno, 534 F.3d at 1111. The          Ctr. V. Bonta, 97 Cal. App. 4th, 740, 783 (Cal. Ct. App.
prevailing party has the burden of submitting billing records to   2002). Federal law similarly instructs that “requested rates
establish that the number of hours it has requested is             [should be] in line with those prevailing in the community for
reasonable. See        In re Wash. Pub. Power Supply Sys. Sec.     similar services of lawyers of reasonably comparable skill and
Litig., 19 F.3d 1291, 1305 (9th Cir. 1994). Thus, to determine     reputation.”      Jordan v. Multnomah Cty., 815 F.2d 1258,
whether attorneys for the prevailing party could have              1263 (9th Cir. 1987). In making this showing, “affidavits of the
reasonably billed the hours they claim to their private clients,   plaintiffs' attorney[s] and other attorneys regarding prevailing
a district court should begin with the billing records the         fees in the community, and rate determinations in other cases
prevailing party has submitted. Gonzalez v. City of Maywood,       are satisfactory evidence of the prevailing market rate.”
729 F.3d 1196, 1202 (9th Cir. 2013)                                   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th
                                                                   Cir. 2008)(internal citations and marks omitted).



Here, Class Counsel provides billing records that were             In calculating the lodestar, Plaintiffs may adjust for delay in
contemporaneously maintained which detail the time spent           payment. See, e.g., Missouri v. Jenkins, 491 U.S. 274, 282
working on this case. (“Ex. C,” Dkt. No 87-3; “Ex. E,” Dkt.        (1989) (“an appropriate adjustment for delay in
No. 88-1.) In their MFACS, Plaintiffs provide tables that          payment—whether by the application of current rather than

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 16 of 19 Page ID
                                     #:1375
                                                    Sobel, Carol 7/2/2019
                                                   For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




historic hourly rates or otherwise—is within the contemplation         the forum. The relevant portions of this table state that:
of the statute [ 42 U.S.C. § 1988]”); Barjon v. Dalton,                attorneys practicing civil rights litigation with 26-49 years of
132 F.3d 496, 502–03 (9th Cir. 1997) (“the district court may          experience bill adjusted lodestar rates of $887-$1230 per hour;
choose to apply either the attorney's current rates to all hours       attorneys practicing civil rights litigation with 23-33 years of
billed or the attorney's historic rates plus interest”). Generally,    experienced bill adjusted lodestar rates of $738-$1220 per
for a “fee award to be reasonable, it must be based on current,        hour; attorneys practicing civil rights litigation with 9-15 years
rather than historic, hourly rates.”        Charlebois v. Angels       of experience bill adjusted lodestar rates of $603-$855 per
Baseball LP, 993 F. Supp. 2d 1109, 1119 (C.D. Cal.2012)                hour; and attorneys practicing civil rights litigation with 1-6
(citing Jenkins, 491 U.S. at 282) (lodestar award in settled           years of experience billed adjusted lodestar rates of $336-$671
class action).                                                         per hour (Id. at 31-43). Litt further notes that fee-paying
                                                                       litigants bringing similars action would pay much higher
                                                                       commercial rates for attorneys of similar or less experience
To demonstrate the reasonableness of Class Counsel's rates,            practicing civil rights litigation. (Id.)
Plaintiffs' attorneys Barrett S. Litt (“Litt”) of Kaye, McClane,
Bednarski and Litt (“KMBL”) and Amanda Goad of the
ACLU Foundation of Southern California (“ACLU SoCal”)                  Plaintiffs request the hourly rates for attorneys: $875 for
have submitted declarations attesting to their experience              McLane, who has 32 years of experience; $600 for Battle, who
litigating federal civil rights class actions and detailing their      has 10 years of experience; $875 for Kaye, who has 30 years
work on this case. (“Litt Declaration,” Dkt. No. 87; “Goad             of experience; $715 for Goodman, who has 15 years of
Declaration,” Dkt. No. 88.) Litt is licensed to practice law in        experience; $640 for Goad, who has 13 years of experience;
the State of California, the U.S. District Courts in the Central,      $480 for Hamme, who has six years of experience; $390 for
Eastern, and Northern Districts of California, in the Ninth,           Hill, who has four years of experience; and $390 for Fruitwala,
Fourth, Fifth, Eleventh, and D.C. Courts of Appeal, and in the         who has four years of experience. (Litt Decl. at 29.) Plaintiffs
United States Supreme Court. (“Ex. B,” Dkt. No. 87-2.) Litt            request the following rates for non-attorney timekeepers: $335
has been practicing for 45 years and has litigated an extensive        for Julia White, a senior paralegal; $195 for Diana Gonzalez,
list of complex civil rights cases, many of which have involved        a senior paralegal; $175 for Rene Arriaza, a junior paralegal;
fee-shifting provisions. (Litt Decl. at 30) Litt asserts he bills an   $225 for Sujata Awasthi, a law clerk; $225 for Evan
hourly rate of $1,150.00. (Id.)                                        Ettinghoff, a law clerk. (Id.)


In addition, Litt's declaration provides information as to the         The provided tables reflect that the hourly rates of Plaintiffs'
experience and billing rates of Plaintiffs' counsel David S.           attorneys fall within the reasonable range for attorneys of their
McLane (“McLane”), Lindsay Battles (“Battles”), and Ron                experience in this district. Further, the fact that counsel seeks
Kaye (“Kaye”) of KMBL and Melissa Goodman                              a significantly discounted lodestar weighs in favor of finding
(“Goodman”), Brendan M. Hamme (“Hamme”), Goad, Tasha                   that the provided rates are reasonable. Plaintiffs' calculated
Hill (“Hill”) and Aditi Fruitwala (“Fruitwala”) of ACLU                lodestar total is $2,647,267.35. (Id.) They seek only the
SoCal. (Litt Decl. at 30-45.) Litt further provides information        discounted amount of $1,100,000. (MFACS at 7.)
regarding the rates of senior paralegal Julia White and junior         Accordingly, this Court finds the rates, as reflected in
paralegals Esteban Gil and Rene Arriaza of KMBL, as well as            Plaintiffs' motion for attorney's fees and costs are reasonable.
senior paralegal Duaba Gonzalez of ACLU SoCal. (Id.) Litt
provides tables supporting the proposition that each member
of Plaintiffs' counsel's rates fall within the range of rates for
attorneys and paralegals of comparable experience by                   2. Adjustments to the Lodestar
comparing Plaintiffs' counsels' rates with others working at           After computing the lodestar figure, district courts may adjust
prominent civil rights firms and organizations in the Central          that figure pursuant to a “variety of factors.” See Moreno,
District of California within a close range of experience. (Id.)       534 F.3d at 1111. “[T]he district court accounts for the
                                                                       following factors in the lodestar computation: ‘(1) the novelty
                                                                       and complexity of the issues, (2) the special skill and
*14 The Court finds the range of rates provided by these tables        experience of counsel, (3) the quality of representation, (4) the
adequately establishes billing rates for civil rights attorneys in     results obtained, and (5) the contingent nature of the fee

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 15
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 17 of 19 Page ID
                                     #:1376
                                                 Sobel, Carol 7/2/2019
                                                For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




agreement.’ ” Gonzalez v. City of Maywood, 729 F.3d 1196,           grounds, 461 U.S. 952 (1983).
1209 (9th Cir. 2013)(citing Kerr v. Screen Guild Extras,
Inc., 526 F.2d 67, 70 (9th Cir. 1975) ).

                                                                    Here, Plaintiffs request costs for travel, investigators,
                                                                    consultants, filing fees, photocopies, printing, scans, messenger
The Court has already provided an analysis for many of these        services, telephone calls, postage, computerized legal research,
factors above, including: (1) the novelty and complexity of the     and similar costs normally reimbursed by the client. See, e.g.,
issues; (2) counsel's skill and experience; (4) the results            In re Immune Responses Sec Litig., 497 F. Supp. 2d 1166,
obtained; and (5) the contingent nature of the fee arrangement.     1177-78 (S.D. Cal. 2007). Opinions of federal courts are
In those analyses, the Court found that all these factors           applicable to determining allowable costs under California law.
weighed in favor of approving the settlement. The Court need        See, e.g., Bussey v. Affleck, 225 Cal. App. 3d, 1162, 1165
not repeat this analysis and finds that these factors weigh in      (Cal. Ct. App. 1990), abrogated on other grounds by Robert
favor of approving Plaintiffs' motion for award of attorney's       L. Cloud and Associates, Inc. v. Mikesell, 69 Cal. App.4th
fees and costs. The Court turns to the remaining factor.            1141 (1999).


Management of this case involved working with a large               The Settlement Agreement provides for payments of costs up
number of class representatives, working with two different         to $37,000, payable from the Class Fund. (Settlement
subclasses, and managing both federal and state law claims.         Agreement ¶ 30.) Counsel now requests $36,304.49 in costs.
Counsel also compiled and analyzed data over four years.            (MAF at 21.) This Court has reviewed the provided itemized
Plaintiffs conducted extensive document discovery. (MAF at          list of costs and finds they are appropriate. The Court therefore
12.) Although Plaintiffs did not conduct depositions, there         APPROVES the requested amount for costs.
were several meetings with Defendants' counsel to address
issues regarding jail operations. (Id.) Additionally, Plaintiffs'
counsel inspected with an expert consultant WVDC premises
where GBT and non-GBT inmates are housed, as well as the
Glen Helen Rehabilitation Center. (Id.) The parties further held                         VI. CONCLUSION
several in-person settlement conferences through private
mediation before the Hon. Carla Woehrle (Ret.). (Id. at 2.) The     For the reasons stated above, the Court:
Court finds this factor weighs in favor of approval.
                                                                      1. GRANTS final approval of the Settlement Agreement and
                                                                      Injunctive Terms;
*15 The aforementioned factors weigh in favor of approval.
Notably, counsel achieved positive results and already                2. APPROVES payment of the ten late claims and any
stipulated to a substantially discounted lodestar during              claims postmarked on or before February 11, 2019;
settlement. For the reasons stated above, the Court
APPROVES Plaintiff's request for $1,100,000 in attorneys'
fees.                                                                 3. APPROVES Plaintiffs' requests to deem Frederick
                                                                      Crockan, Joe Raymond Fierro, and Andrew Afoa to have
                                                                      filed a timely claim;

C. Costs
Federal and state fee shifting statutes allow for reimbursement       4. AWARDS Class Counsel attorneys' fees in the amount of
of litigation expenses that “are normally charged to a                $1,100,000.00;
fee-paying client, in the course of providing legal services.
Reasonable photocopying, paralegal expenses, and travel and
telephone costs are thus recoverable pursuant to § 1988.”             5. AWARDS Class Counsel costs in the amounts of
   Thornberry v. Delta Air Lines, Inc., 676 F.2d 1240, 1244           $36,304.49 as provided in the Settlement Agreement;
(9th Cir. 1982), cert. granted, judgment vacated on other

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              16
 Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 18 of 19 Page ID
                                    #:1377
                                           Sobel, Carol 7/2/2019
                                          For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




 6. AWARDS the following amounts to the Named Plaintiffs:



NAME                                                                 INCENTIVE AWARD9




Bryan Bagwell                                                                 $5,000


Frederick Crockan                                                             $5,000


Pedro Guzman                                                                  $3,000


Michael Aka Madison Hatfield                                                  $5,000


William Kennedy                                                               $3,000


Sean Lint                                                                     $2,000


Anthony Oliver                                                                $5,500


Nick Ou                                                                       $3,000


Kevin Aka Veronica Pratt                                                      $5,500


Steven Aka Lynn Price                                                         $3,000


Jonathan Robertson                                                            $3,000



            © 2019 Thomson Reuters. No claim to original U.S. Government Works.         17
  Case 2:16-cv-00237-JAK-GJS Document 133-2 Filed 07/15/19 Page 19 of 19 Page ID
                                     #:1378
                                           Sobel, Carol 7/2/2019
                                          For Educational Use Only

McKibben v. McMahon, Slip Copy (2019)




Illich Vargas                                                                              $5,500


Tim Walker                                                                                 $5,000


Taheash White                                                                              $2,000


TOTAL                                                                                   $55,500.00



  7. ORDERS the payment of $37,500 to the claims
  administrator; and


  8. DISMISSES the Complaint WITH PREJUDICE.




The Court ORDERS such judgment be entered.

All Citations

Slip Copy, 2019 WL 1109683



End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        18
